
	
		IB
		Union Calendar No. 225
		112th CONGRESS
		1st Session
		H. R. 3029
		[Report No.
		  112–334]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			September 22, 2011
			Mr. Mulvaney (for
			 himself, Mr. Issa,
			 Mr. Ross of Florida,
			 Mr. Chaffetz,
			 Mrs. Blackburn,
			 Mr. Burton of Indiana,
			 Mr. Fleming,
			 Mr. Flores,
			 Mr. Garrett,
			 Mr. Gowdy,
			 Mr. Graves of Georgia,
			 Mr. Huelskamp,
			 Mr. Sam Johnson of Texas,
			 Mr. Landry,
			 Mr. Ribble,
			 Mr. Rokita,
			 Mrs. Schmidt,
			 Mr. Walsh of Illinois,
			 Mr. Wilson of South Carolina, and
			 Mr. Yoder) introduced the following
			 bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		
			December 19, 2011
			Additional sponsors: Mr.
			 Duncan of South Carolina, Mrs.
			 Ellmers, Mr. Labrador,
			 Mr. DesJarlais,
			 Mr. Scott of South Carolina,
			 Mr. Mack, Mrs. Bono Mack, Mr.
			 Southerland, Mr. McHenry,
			 Mr. Bilbray,
			 Mr. McClintock,
			 Mr. Guinta,
			 Mr. Harris,
			 Mr. Kelly,
			 Mr. Farenthold,
			 Mr. Jordan,
			 Mr. Stutzman,
			 Mr. Gohmert,
			 Ms. Buerkle, and
			 Mr. Amash
			
		
		
			December 19, 2011
			Reported with amendments, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Omit the part struck through and insert the part
			 printed in italic
		
		
			
		
		A BILL
		To reduce the size of the Federal workforce
		  through attrition, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Reducing the Size of the Federal
			 Government Through Attrition Act of 2011.
		2.Reduction in
			 Federal workforce
			(a)DefinitionFor
			 the purpose of this section—
				(1)the term
			 total number of Federal employees means the total number of
			 Federal employees in all agencies;
				(2)the term
			 Federal employee means an employee as defined by section 2105 of
			 title 5, United States Code; and
				(3)the term
			 agency means an Executive agency as defined by section 105 of
			 title 5, United States Code, excluding the Government Accountability
			 Office.
				(b)LimitationThe
			 President, through the Office of Management and Budget (in consultation with
			 the Office of Personnel Management), shall take appropriate measures to ensure
			 that, effective beginning in fiscal year 2015, the total number of Federal
			 employees (as determined under subsection (c)) shall not exceed 90 percent of
			 the total number of Federal employees as of September 30, 2011 (as so
			 determined).
			(c)Monitoring and
			 notificationThe Office of Management and Budget (in consultation
			 with the Office of Personnel Management)—
				(1)shall continuously
			 monitor all agencies and make a determination, as of September 30, 2011, and
			 the last day of each quarter of each fiscal year beginning thereafter, as to
			 whether or not the total number of Federal employees exceeds the maximum number
			 allowable under subsection (b); and
				(2)whenever a
			 determination under paragraph (1) is made that the total number of Federal
			 employees exceeds the maximum number allowable under subsection (b), shall
			 provide written notice to that effect to the President and Congress within 14
			 days after the last day of the quarter to which such determination
			 relates.
				(d)ComplianceWhenever,
			 with respect to the quarter ending on September 30, 2014, or any subsequent
			 quarter, the Office of Management and Budget provides written notice under
			 subsection (c)(2) that the total number of Federal employees exceeds the
			 maximum number allowable under subsection (b), no agency may thereafter appoint
			 any employee to fill any vacancy within such agency until the Office of
			 Management and Budget provides written notice to the President and Congress of
			 a determination under subsection (c)(1) that the total number of Federal
			 employees no longer exceeds the maximum number allowable under subsection (b).
			 Any notice under the preceding sentence shall be provided within 14 days after
			 the last day of the quarter to which the determination relates.
			(e)Waiver
				(1)EmergenciesThis
			 section may be waived upon a determination by the President that—
					(A)the existence of a
			 state of war or other national security concern so requires; or
					(B)the existence of
			 an extraordinary emergency threatening life, health, public safety, property,
			 or the environment so requires.
					(2)Agency
			 efficiency or critical missionThis section may be waived, with respect to
			 a particular position or category of positions in an agency, upon a
			 determination by the President that the efficiency of the agency or the
			 performance of a critical agency mission so requires.
				(f)Replacement
			 rateTo the extent necessary to achieve the workforce reduction
			 required by subsection (b), the Office of Management and Budget (in
			 consultation with the Office of Personnel Management) shall take appropriate
			 measures to ensure that agencies shall appoint no more than 1 employee for
			 every 3 employees retiring or otherwise separating from Government service
			 after the date of the enactment of this Act. This subsection shall cease to
			 apply after September 30, 2014.
			(g)Counting
			 ruleFor purposes of this Act, any determination of the number of
			 employees in an agency shall be expressed on a full-time equivalent
			 basis.
			(h)Limitation on
			 procurement of service contractsThe President, through the
			 Office of Management and Budget (in consultation with the Office of Personnel
			 Management), shall take appropriate measures to ensure that there is no
			 increase in the procurement of service contracts by reason of the enactment of
			 this Act, except in cases in which a cost comparison demonstrates that such
			 contracts would be to the financial advantage of the Government.
			(h)Reduction in
			 procurement of service contractsThe President, through the Office of
			 Management and Budget and subject to subsection (e), shall take appropriate
			 measures to ensure that there is a reduction in the amount expended for the
			 procurement of service contracts in each fiscal year occurring after the date
			 of the enactment of this Act equal to the reduction in the amount expended for
			 the Federal workforce in each such fiscal year caused by reason of the
			 enactment of this Act.
			(i)ReportThe Office of Management and Budget shall
			 submit a report to Congress detailing the effect of the requirements under
			 subsection (b) on programs, activities, and services, including those provided
			 to the general population. In such a report, the Office of Management and
			 Budget shall pay special attention to any reductions that will harm national
			 security or endanger life, public health, public safety, property, or the
			 environment. Each report shall be submitted annually, with the first report
			 provided within 30 days after the date of enactment of this Act.
			(i)
			 (j)RegulationsAny regulations
			 necessary to carry out this Act may be prescribed by the President or his
			 designee.
			
	
		December 19, 2011
		Reported with amendments, committed to the Committee of the
		  Whole House on the State of the Union, and ordered to be printed
	
